Registration No. 333- As filed with the Securities and Exchange Commission on May 13, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Chindex International, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3097642 (State of Incorporation) (IRS Employer Identification No.) 4340 East West Highway, Suite 1100 Bethesda, Maryland 20814 (301) 215-7777 (Address, including zip code and telephone number, of registrant’s principal executive offices) Roberta Lipson President and Chief Executive Officer Chindex International, Inc. 4340 East West Highway, Suite 1100 Bethesda, Maryland 20814 (301) 215-7777 (Name, address, including zip code and telephone number, including area code, of agent for service) Copy to: Gary J. Simon Hughes Hubbard & Reed LLP One Battery Park Plaza New York, New York 10004 Telephone No.:(212) 837-6000 Telecopier No.:(212) 422-4726 Approximate date of commencement of proposed sale to public: From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend reinvestment plans, check the following box.T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):¨ Large accelerated filerT Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered(1) Amount to be registered (2) Proposed maximum offering price per security (2)(3) Proposed maximum aggregate offering price (2)(3) Amount of registration Fee (2)(4) Common stock, par value $0.01 per share $ $ $ Warrants to purchase common stock $ $ $ Rights to purchase common stock $ $ $ Total $ $100,000,000 $3,930 (1)An indeterminate number of shares of common stock, warrants to purchase an indeterminate number of shares of common stock and/or subscription rights to purchase an indeterminate number of shares of common stock are being registered hereunder for primary sale by the Registrant, and/or an indeterminate number of shares of common stock are being registered hereunder for secondary sale by selling stockholders, but in no event will the aggregate offering price of all securities issued from time to time pursuant to this registration statement exceed $100,000,000. Any securities registered hereunder may be sold separately or as units with other securities registered hereunder. In addition, pursuant to Rule 416 under the Securities Act, the securities being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2)Not required to be included or specified per security in accordance with General Instruction II.D of Form S-3. (3)The proposed maximum offering price per unit and aggregate offering price per class of security will be determined from time to time by the Registrant in connection with the issuance by the Registration of the securities registered pursuant to this registration statement. (4)The registration fee was calculated in accordance with Rule 457(o) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION DATED MAY 13, PROSPECTUS $100,000,000 Chindex International, Inc. Common Stock Warrants Subscription Rights We may from time to time offer and sell our common stock, warrants to purchase our common stock and/or subscription rights to purchase our common stock, and/or selling stockholders may from time to time offer and sell our common stock, in one or more offerings for an aggregate initial offering price of $100,000,000.
